Exhibit 10.13

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

EXECUTIVE RESTRICTED STOCK AGREEMENT

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $0.01 par value (the “Stock”), to the Grantee
named below. Additional terms and conditions of the grant are set forth in this
cover sheet and in the attachment (collectively, the “Agreement”), your
employment agreement with the Company, and in the Company’s 2008 Omnibus
Incentive Plan, as amended (the “Plan”).

Grant Date:

Name of Grantee:

Grantee’s Employee Identification Number:

Number of Shares of Stock Covered by Grant:

Purchase Price per Share of Stock: $0.01

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described in
this Agreement, your employment agreement with the Company and in the Plan, a
copy of which is also attached. You acknowledge that you have carefully reviewed
the Plan, and agree that the Plan will control in the event any provision of
this Agreement is inconsistent with the Plan. Certain capitalized terms used in
this Agreement are defined in your employment agreement with the Company, and
have the meaning set forth in such agreement.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

EXECUTIVE RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability    This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below
(“Restricted Stock”). The purchase price is deemed paid by your prior services
to the Company. To the extent not yet vested, your Restricted Stock may not be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of,
whether by operation of law or otherwise. Vesting   

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Your right to the Stock under this Restricted Stock Agreement vests as to (i)
______ of such shares on the first anniversary of the Grant Date, (ii) ______ of
such shares on the second anniversary of the Grant Date and (iii) ______ of such
shares on the third anniversary of the Grant Date, in each case provided you
then continue in Service.

 

Service for purposes of this Agreement shall be limited to Service as an
employee of the Company or an Affiliate.

Forfeiture of Unvested Stock    Except as otherwise set forth in your employment
agreement with the Company, in the event that your Service terminates for any
reason, you will forfeit to the Company all of the shares of Stock subject to
this grant that have not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed. Termination of Service   
Notwithstanding the vesting schedule set forth above, vesting of your Restricted
Stock shall accelerate as set forth in your employment agreement with the
Company upon your termination of Service under certain circumstances. Leaves of
Absence    For purposes of this Restricted Stock Agreement, your Service does
not terminate when you go on a bona fide employee leave of absence that was
approved by the Company or an Affiliate in writing, if the terms of the leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. However, your Service will be treated as terminating
90 days after you went on employee leave, unless your right to return to active
work is guaranteed by law or by a

 

2



--------------------------------------------------------------------------------

  

contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Issuance    The issuance of the Stock under this grant shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more Stock certificates. As your interest in the Stock vests as described above,
the recordation of the number of shares of Restricted Stock attributable to you
will be appropriately modified. Withholding Taxes    You agree, as a condition
of this grant, that you will make acceptable arrangements to pay any withholding
or other taxes that may be due as a result of the payment of dividends or the
vesting of Stock acquired under this grant. In the event that your employer
determines that any federal, state, or local tax or withholding payment is
required relating to the payment of dividends or the vesting of shares arising
from this grant, your employer shall have the right to require such payments
from you, or withhold such amounts from other payments due to you. Subject to
the prior approval of the Compensation Committee, which may be withheld by the
Compensation Committee, in its sole discretion, you may elect to satisfy this
withholding obligation, in whole or in part, by causing the Company to withhold
shares of Stock otherwise issuable to you or by delivering to the Company shares
of Stock already owned by you. The shares of Stock so delivered or withheld must
have an aggregate Fair Market Value equal to the withholding obligation and may
not be subject to any repurchase, forfeiture, unfulfilled vesting, or other
similar requirements.

Section 83(b)

Election

   Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, “forfeiture restrictions” include the forfeiture as to unvested
Stock described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date.

 

3



--------------------------------------------------------------------------------

  

You will have to make a tax payment to the extent the purchase price is less
than the fair market value of the shares on the Grant Date. No tax payment will
have to be made to the extent the purchase price is at least equal to the fair
market value of the shares on the Grant Date. The form for making this election
is attached as Exhibit A hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

Change in Control    Notwithstanding the vesting schedule set forth above, upon
the consummation of a Change in Control, this award will become 100% vested if
it is not assumed, or equivalent awards are not substituted for the award, by
the Company or its successor. Retention Rights    This Agreement does not give
you the right to be retained or employed by the Company (or any of its
Affiliates) in any capacity. The Company (and any Affiliate) reserve the right
to terminate your Service at any time and for any reason. Shareholder Rights   
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid with respect to such Stock. Any distributions you receive as a
result of any stock split, stock dividend, combination of shares or other
similar transaction shall be deemed to be a part of the Restricted Stock and
subject to the same conditions and restrictions applicable thereto. The Board
may in its sole discretion require any dividends paid on the Restricted Stock to
be reinvested in shares of Stock, which the Board may in its sole discretion
deem to be a part of the shares of Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your stock certificate is issued or an appropriate book entry
is made. Repurchase Rights    The Company has the right to reacquire any or all
of the shares

 

4



--------------------------------------------------------------------------------

   of Stock acquired pursuant to this Restricted Stock Grant for two years after
such shares of Stock vest, at a price equal to the par value of such shares,
(i) if you violate any agreement covering (a) non-competition with the Company
or an Affiliate or (b) non-disclosure of confidential information of the Company
or an Affiliate, (ii) if you are terminated for Cause or (iii) if, subsequent to
termination of your service with the Company or an Affiliate, the Board
determines that you committed acts or omissions which would have been the basis
for a termination of your service for Cause had such acts or omissions been
discovered prior to termination of your service. A notice of repurchase shall
specify the date of closing of such repurchase, which shall be no later than
30 days from the date the Company exercises such right. In the event any such
repurchase right is exercised, you shall be obligated to sell such stock to the
Company. If the shares of Stock have been sold prior to the Board’s
determination, you shall be required to pay to the Company an amount equal to
the gross amount realized on such sale by you. This repurchase right is not
considered a “repurchase” right for purposes of Section 18.3 of the Plan or this
Agreement. Adjustments    In the event of a stock split, a stock dividend or a
similar change in the Stock, the number of shares covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan. Legends   

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

Further, the written statement required by Section 151(f) of the Delaware
General Corporation Law to holders of Restricted

 

5



--------------------------------------------------------------------------------

   Stock held in book-entry form shall contain a similar legend. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement, your employment agreement with the Company and the Plan
constitute the entire understanding between you and the Company regarding this
grant of Restricted Stock. Any prior agreements, commitments or negotiations
concerning this grant are superseded.

Data Privacy   

In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company and any
Affiliate to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company and any
Affiliate to process any such personal data. You also give explicit consent to
the Company and any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident Grantees, to the United States, to transferees who shall include the
Company, any Affiliate and other persons who are designated by the Company to
administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the General
Counsel at (703) 273-7500 to request paper copies of these documents. Electronic
Signature    All references to signatures and delivery of documents in this
Agreement can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this

 

6



--------------------------------------------------------------------------------

   Agreement. Your electronic signature is the same as, and shall have the same
force and effect as, your manual signature. Any such procedures and delivery may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan.

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described
above, in your employment agreement and in the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address and social security number of the undersigned:

 

Name:

   

Address:

         

Social Security No. :

   

2. Description of property with respect to which the election is being made:

                     shares of common stock, par value $0.01 per share, of
Sunrise Senior Living, Inc., a Delaware corporation, (the “Company”).

3. The date on which the property was transferred is                     ,
201__.

4. The taxable year to which this election relates is calendar year 201_.

5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $            per share, for a total
of $            .

7. The amount paid by taxpayer for the property was $            .

8. A copy of this statement has been furnished to the Company.

Dated:                     , 201__

 

   Taxpayer’s Signature    Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.